 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LILOWTIE PERSAUD, individually and on behalf :
of all others similarly situated, and TULSIRAM — :
PERSAUD, individually and on behalf of all others :
similarly situated, :

 

ORDER
19 Civ. 11275 (GBD)

Plaintiff,
-against-
WILLIAM BARR et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The Parties’ request to extend the deadline for the Government to respond to Plaintiff’s
complaint from April 19, 2021 to June 18, 2021, (ECF No. 29), is GRANTED.

The Parties request to adjourn the initial conference set for May 12, 2021 until June 30,
2021 at 9:30 a.m., (ECF No. 30), is GRANTED.

The Clerk of Court is directed to close the motion, (ECF No. 29), accordingly.
Dated: May 6, 2021

New York, New York

SO ORDERED.

3. Dorwk

CYORGF B. DANIELS
United States District Judge

 

 

 
